Citation Nr: 0810326	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-35 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for a right 
inguinal hernia.  

2.  Entitlement to service connection for an umbilical 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to 
December 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The appeal is now 
under the jurisdiction of the Sioux Falls, South Dakota RO.

Although the RO certified the issues of entitlement to an 
evaluation in excess of 10 percent for a right inguinal 
hernia scar, and entitlement to an evaluation in excess of 10 
percent for nerve entrapment, right inguinal area, the Board 
finds that these issues were not appealed, and therefore the 
Board does not have jurisdiction of these issues.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007); Roy 
v. Brown, 5 Vet. App. 554 (1993). 

In a March 2006 statement, the veteran requested a video 
conferencing hearing.  However, in an April 2007 statement, 
the veteran withdrew his request.  38 C.F.R. § 20.704(e) 
(2007).  


FINDINGS OF FACT

1.  The medical evidence of record does not show a 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt.

2.  The medical evidence of record does not show that an 
umbilical hernia is related to the veteran's military service 
or to his service-connected right inguinal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §4.114, 
Diagnostic Code 7338 (2007).


2.  An umbilical hernia was not incurred in or aggravated by 
active military service, nor is it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Prior to initial adjudication of the veteran's claim for 
service connection for an umbilical hernia, a letter dated in 
May 2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence and to submit any evidence in his 
possession that pertains to the claim.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for an umbilical 
hernia.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this notice was provided after the initial 
adjudication, the claim was subsequently readjudicated in an 
April 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In any event, 
any defects as to substance or timeliness in the notice as to 
the assigned disability rating or effective date are rendered 
moot as service connection for an umbilical hernia is not 
warranted.  

Prior to initial adjudication of the veteran's claim for 
increased rating for his service-connected right inguinal 
hernia, the May 2004 letter fully satisfied the duty to 
notify.  In this regard, the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The letter also advised the 
veteran what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
Finally, he was specifically told that it was his 
responsibility to support the claim with appropriate evidence 
and to submit any evidence in his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 Vet. App. at 
120-21.  

The May 2004 letter requested that the veteran provide 
evidence describing how his disability had increased in 
severity.  In addition, the veteran was questioned about the 
effect that increase in severity had on his employment and 
daily life during the course of the November 2004 and April 
2007 VA examinations performed in association with his claim.  
Additionally, in his November 2005 Form 9, the veteran 
specifically commented how his daily activities and 
employment were affected by his service-connected disability.  
The Board finds that the notice given, the questions asked 
and the responses provided by the veteran during the 
examinations and in his statements show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds that the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 
(2007); see also Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  


Service connection is in effect for a right inguinal hernia 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7338.  Diagnostic Code 7338 provides that the disability 
rating is dependent on the size of the hernia, whether it has 
been operated on, whether it is reducible, and whether it is 
supportable.  There is no mention of a specific measurement 
or test result that is required for a higher rating.  As 
such, entitlement to a higher disability rating would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of his hernia and the 
effect that worsening has on his employment and daily life.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

The March 2006 notice letter also notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The March 2006 letter further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

The May 2004 letter provided notice of the types of evidence, 
both medical and lay, including employment records, which 
could be submitted in support of his claim.  Id. 

In light of the foregoing, the Board finds that the notice 
requirements are met for the claim for an increased rating 
for a right inguinal hernia on appeal.  See Pelegrini, 18 
Vet. App. at 120-21; see also Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  

As noted above, in a letter dated in March 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Although the notice letter was 
provided after the initial RO decision, the claim for a right 
inguinal hernia was subsequently readjudicated in an April 
2007 supplemental statement of the case.  Prickett, 20 Vet. 
App. at 377-78.  Additionally, he indicated in a March 2007 
letter that he had no additional evidence to submit in 
connection with his claims.  In any event, the veteran is 
appealing the degree of disability, demonstrating that he has 
actual knowledge of this element.  There will be no further 
increase as a result of this decision, and the veteran has 
not disputed the effective date.  As such, the Board finds 
that the evidence does not show, nor does the veteran or his 
representative contend, that any deficiencies in timeliness 
have affected the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a statement of the case and a 
supplemental statement of the case, which informed them of 
the laws and regulations relevant to his claims.  

The RO provided the veteran appropriate VA examinations in 
November 2004 and April 2007 for his increased rating claim.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's 
service-connected disability since he was last examined.  
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  
The examination in this case is adequate upon which to base a 
decision.

The veteran was also afforded a November 2004 VA examination 
in connection with his claim for entitlement to service 
connection for an umbilical hernia and a VA examiner rendered 
an opinion related to that claim in March 2005.  As such, the 
duty to provide an examination and opinion has been 
satisfied.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

A noncompensable evaluation is currently assigned for a right 
inguinal hernia, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Under Diagnostic Code 7338, a noncompensable 
evaluation is assigned for a small, reducible inguinal 
hernia, or without true hernia protrusion.  A noncompensable 
evaluation is also contemplated when the inguinal hernia is 
not operated, but remediable.  A 10 percent disability 
evaluation is warranted when the inguinal hernia is 
postoperative, recurrent, readily reducible, and well 
supported by truss or belt.  Id. 

A private treatment record dated January 20, 2004, from Dr. 
B.M. of D.C.C. which indicated that the veteran had a 
recurrent right inguinal hernia that was easily reducible but 
not strangulated.  However, a January 23, 2004, private 
treatment record from Dr. D.W. of D.C.C. reflected that the 
veteran stated he had never seen a prominent bulge or mass 
and that examination did not reveal any recurrent hernia.  
Further, neither the November 2004 nor the April 2007 VA 
examiners found an inguinal hernia upon examination.  
Moreover, there was no indication that the veteran needed a 
truss or belt.  As such, the criteria for a 10 percent 
disability evaluation for the veteran's service-connected 
right inguinal hernia have not been met.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for his right 
inguinal hernia. 

The Board has determined that a compensable rating is not 
warranted for the veteran's service-connected right inguinal 
hernia at any time during the appeal period.  There are no 
factual findings which show additional distinct periods that 
warrant different ratings.  As such, entitlement to a 
compensable rating for a right inguinal hernia is not 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338; Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In a February 2008 brief to the Board, the veteran's 
representative argued that symptoms such as problems with 
elimination and sexual activity, neurological pain, and 
changes in temperature are associated with the veteran's 
service-connected right inguinal hernia.  However, these 
symptoms have already been considered in evaluating the 
veteran's service-connected right inguinal area nerve 
entrapment.  As the symptomatology of elimination and sexual 
dysfunctions, neurological pain, and changes in temperature 
are considered in evaluating the veteran's service-connected 
right inguinal area nerve entrapment, these symptoms cannot 
be considered when evaluating his service-connected right 
inguinal hernia as the evaluation of the same manifestations 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2007).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A compensable rating is 
provided for certain manifestations of the service-connected 
right inguinal hernia but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization due to 
this service-connected disability, there is no evidence that 
he is currently receiving regular treatment for this 
disability, nor is he taking medication.  Id.  The veteran 
reported to the April 2007 VA examiner that he was working as 
a waiter, and while walking aggravated his hernia, the 
veteran stated that his activities of daily living were not 
affected very much.  As such, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected right inguinal hernia under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Accordingly, the RO's decision not 
to refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) was correct.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence does not show that the veteran 
service-connected right inguinal hernia meets the criteria 
for a compensable evaluation, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The veteran's February 1995 enlistment examination and report 
of medical history were negative for findings of an umbilical 
hernia.  There were no complaints, treatment, or findings of 
an umbilical hernia in the veteran's service medical records.  
The veteran does not appear to claim, nor does the evidence 
show, that his umbilical hernia is directly related to his 
service.  Rather, the veteran contended in February 2005 that 
his umbilical hernia was related to his right inguinal 
hernia.  

The first evidence of an umbilical hernia was in a January 
2004 private post-service medical record of D.C.C.  During 
the November 2004 VA examination, the veteran reported that 
other physicians thought his umbilical hernia was secondary 
to intra-abdominal pressure from his service-connected 
inguinal hernia.  However, a March 2005 VA examiner opined 
that it was not likely that the umbilical hernia was 
secondary to or aggravated by the service-connected inguinal 
hernia.  The VA examiner reasoned that inguinal hernias are 
not known to cause or exacerbate umbilical hernias.  

None of the medical evidence of record, private or VA, 
suggests that the veteran's umbilical hernia is either 
proximately caused by or aggravated by his service-connected 
right inguinal hernia.  Although the veteran might sincerely 
believe that his umbilical hernia is secondary to his 
service-connected right inguinal hernia, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, the veteran's statements that other 
physicians thought his umbilical hernia was secondary to 
intra-abdominal pressure from his service-connected inguinal 
hernia cannot be considered competent evidence to establish a 
relationship between his service-connected right inguinal 
hernia and his umbilical hernia.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (holding that the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996). 

In sum, the evidence of record does not demonstrate that the 
veteran's umbilical hernia was either proximately caused by 
or proximately aggravated by his service-connected right 
inguinal hernia.  Further, the evidence did not show a 
relationship between the veteran's military service and an 
umbilical hernia.  The medical evidence of record indicates 
that it is not likely that the veteran's umbilical hernia is 
secondary to or aggravated by his service-connected right 
inguinal hernia.  Therefore, the Board finds that 
preponderance of the evidence does not indicate that the 
veteran's umbilical hernia is caused or aggravated by his 
service-connected right inguinal hernia or is directly 
related to his military service.  38 C.F.R. 
§§ 3.303, 3.310(a).  Accordingly, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable evaluation for postoperative right inguinal 
hernia is denied.

Service connection for an umbilical hernia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


